B104 (FORM 104) (08/07)
     ADVERSARY PROCEEDING COVER SHEET                                               ADVERSARY PROCEEDING NUMBER
             (Instructions on Reverse)                                              (Court Use Only)


PLAINTIFFS                                                                DEFENDANTS
First Security Bank & Trust Co.                                           Charles M. Thomson
ATTORNEYS (Firm Name, Address, and Telephone No.)                         ATTORNEYS (If Known)
Eric W. Lam at Simmons Perrine Moyer Bergman PLC
115 3rd Street SE, Ste. 200, Cedar Rapids, IA 52401
Ph. (319)366-7641

PARTY (Check One Box Only)                                                PARTY (Check One Box Only)
  Debtor                          U.S. Trustee/Bankruptcy Admin             Debtor                         U.S. Trustee/Bankruptcy Admin
X Creditor                        Other                                     Creditor                    X Other
  Trustee                                                                   Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
Complaint to Subordinate (11 U.S.C. §510(a))

                                                                NATURE OF SUIT
  (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

   FRBP 7001(1) - Recovery of Money/Property                                    FRBP 7001(6) - Dischargeability (continued)
  11-Recovery of money/property - §542 turnover of property                       61-Dischargeability - §523(a)(5) domestic support
  12-Recovery of money/property - §547 preference                                 68-Dischargeability - §523(a)(6) willful and malicious injury
  13-Recovery of money/property - §548 fraudulent transfer                        63-Dischargeability - §523(a)(8) student loan
  14-Recovery of money/property - other                                           64-Dischargeability - §523(a)(15) divorce or separation obligation
                                                                                        (other than domestic support)
    FRBP 7001(2) - Validity, Priority or Extent of Lien                           65-Dischargeability - other
  21-Validity, priority or extent of lien or other interest in property
                                                                                FRBP 7001(7) - Injunctive Relief
    FRBP 7001(3) - Approval of Sale of Property                                   71-Injunctive relief - imposition of stay
  31-Approval of sale of property of estate and of a co-owner - §363(h)           72-Injunctive relief - other

  FRBP 7001(4) - Objection/Revocation of Discharge                              FRBP 7001(8) Subordination of Claim or Interest
  41-Objection / revocation of discharge - §727(c), (d), (e)                    X 81-Subordination of claim or interest

   FRBP 7001(5) - Revocation of Confirmation                                    FRBP 7001(9) Declaratory Judgment
  51-Revocation of confirmation                                                   91-Declaratory judgment

   FRBP 7001(6) - Dischargeability                                            FRBP 7001(10) Determination of Removed Action
  66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims               01-Determination of removed claim or clause
  62-Dischargeability - §523(a)(2), false pretenses, false representation,
        actual fraud                                                          Other
  67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny   SS-SIPA Case - 15 U.S.C. §§78aaa et.seq.
                                                                                02-Other (e.g. other actions that would have been brought in state court
                                                                                      if unrelated to bankruptcy case)

  Check if this case involves a substantive issue of state law                Check if this is asserted to be a class action under FRCP 23
  Check if a jury trial is demanded in complaint                            Demand $
Other Relief Sought
B104 (FORM 104) (08/07), Page 2

                       BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                         BANKRUPTCY CASE NO.
McQuillen Place Company, LLC                           19-00507
DISTRICT IN WHICH CASE IS PENDING                      DIVISION OFFICE        NAME OF JUDGE
Northern District of Iowa                              Mason City             Thad J. Collins
                                RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                DEFENDANT                     ADVERSARY
                                                                       PROCEEDING NO.


DISTRICT IN WHICH ADVERSARY IS PENDING                       DIVISION OFFICE                       NAME OF JUDGE


SIGNATURE OF ATTORNEY (OR PLAINTIFF)

/s/ Eric W. Lam


DATE                                                                   PRINT NAME OF ATTORNEY (OR PLAINTIFF)

July 10, 2020                                                          Eric W. Lam, #AT0004416



                                                            INSTRUCTIONS

         The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of all of the
property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the jurisdiction of the
court so broad, there may be lawsuits over the property or property rights of the estate. There also may be lawsuits concerning the
debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary proceeding.

        A party filing an adversary proceeding must also complete and file Form 104, the Adversary Proceeding Cover Sheet, unless
the party files the adversary proceeding electronically through the court’s Case Management/Electronic Case Filing system
(CM/ECF). (CM/ECF captures the information on Form 104 as part of the filing process.) When completed, the cover sheet
summarizes basic information on the adversary proceeding. The clerk of court needs the information to process the adversary
proceeding and prepare required statistical reports on court activity.

         The cover sheet and the information contained on it do no replace or supplement the filing and service of pleadings or other
papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-explanatory, must
be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an attorney). A separate cover sheet
must be submitted to the clerk for each complaint filed.

Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

Attorneys. Give the names and addresses of the attorneys, if known.

Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

Demand. Enter the dollar amount being demanded in the complaint.

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the plaintiff is
represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an attorney, the plaintiff
must sign.
